Case: 1:18-cv-05755 Document #: 57 Filed: 05/06/19 Page 1 of 2 PagelD #:683

AO 440 (Rev. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

SUMMONS IN A CIVIL CASE
LAURA GRIFFIN, TONY PARSONS, and
SANDY KLOSTER,
CASE NUMBER: 18-cv-05755
V. ASSIGNED JUDGE:
Hon. Matthew F. Kennelly
SAFEGUARD PROPERTIES

DESIGNATED

MANAGEMENT, LLC et al MAGISTRATE JUDGE: Hon. Young B. Kim

TO: (Name and address of Defendant)

CENLAR FSB
425 Phillips Blvd.
Ewing Township, NJ 08618

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY (name and address)

Celetha Chatman

Community Lawyers, LLC.
20 N. Clark Street, Suite 3100
Chicago, IL 60602

. wa . 21 . .
an answer to the complaint which is herewith served upon you, days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for

the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

THOMAS G. BRUTON, CLERK

WH. Cea hQ

be

 

To,

April 12, 2019

 

 
 

ogy DEN Ea
en

sak

(By) DEPUTY CLERK DATE
Case: 1:18-cv-05755 Document #: 57 Filed: 05/06/19 Page 2 of 2 PagelD #:683

AQ 440 (Rev. 05/00) § na Civil Acti

 

 

 

RETURN OF SERVICE
Service of the Summons and complaint was made by me” DATE iy / 3 2 A g
NAME OF SERVER (PRINT) TITLE .
Coleon Durous { 3

 

 

Check one box below to indicate appropriate method of service

 

Cr Served personally upon the defendant. Place where served:

 

 

Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and
discretion then residing therein.

Name of person with whom the summons and complaint were left:

 

C7 Retumed unexecuted:

 

 

 

M Other (specity): Saved Cenlar FSB b, leaving G_ copy es: as J etn
4. as Assi teat Copa de Seerchany at “7 80 ‘Lewa ch yr Ly, fh)
Yordle, PA on ‘t/oa/it

 

STATEMENT OF SERVICE FEES

 

TRAVEL SERVICES TOTAL

 

 

 

DECLARATION OF SERVER

 

1 declare under penalty of perjury under the laws of the United States of America that the foregoing information
contained in the Retum of Service and Statement of Service Fees ts true and correct.

i Executed on ¥/or he Iyer

Date Signature af Server

990 _Codechride Aus Bek, N>-

Address of Server

 

 

 

F Ei Asta Whe may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
